Citation Nr: 0735044	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  04-31 592A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas



THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of a splenectomy.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



INTRODUCTION

The veteran had active service from April 1984 to August 
1984, from November 1990 to June 1991, from September 2002 to 
July 2003, and from October 2003 to September 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  


FINDINGS OF FACT

The medical evidence of record shows that the proximate cause 
of the veteran's splenectomy which occurred during VA surgery 
in January 2000 was not carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA.  


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for residuals of a splenectomy have not been 
met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in November 2004, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claims for benefits under the provisions of 38 U.S.C.A. 
§ 1151 for residuals of a splenectomy; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  The 
veteran was instructed at that time to submit any evidence in 
his possession that pertained to his claim.  Although this 
notice was delivered after the initial denial of the claim, 
it still gave the veteran years to participate effectively in 
the processing of his claim and the late notice did not 
affect the essential fairness of the decision.  In April 
2005, he reported that he had nothing further to submit.  

Because the claim is denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure to notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits.  All 
available medical records have been associated with the 
claims file.  The identified and available post-service 
treatment records have been secured.  The records from the 
surgery have been obtained and there is no dispute that the 
surgery resulted in a splenectomy, thus an examination is not 
required.  The required medical opinion, based on the claims 
folder and medical records, has also been obtained.  

Entitlement to Compensation under 38 U.S.C.A. § 1151

The veteran claims compensation under 38 U.S.C.A. § 1151 for 
the residuals of a splenectomy performed incident to VA 
surgery for his non-service-connected gastroesophageal reflux 
disease, in January 2000.  The veteran specifically argues 
that a 2002 Board decision (involving a different veteran) 
supports his claim.  He quotes from a finding of fact therein 
stating "status-post exploratory laparotomy and splenectomy 
secondary to laceration of the spleen, evaluated as 30 
percent disabling."  The issue in that claim was entitlement 
to a total disability rating, which is based on service-
connected disabilities.  The cited finding of fact was 
enumerating the service-connected disabilities of that 
veteran.  There is no doubt that service connection can be 
granted for a splenectomy secondary to laceration of the 
spleen, if it occurs during active service or is proximately 
the result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310(a) (2007).  See 
also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  However, 
that is not the issue in this claim.  In any event the Board 
points out that rating actions, including those from other 
jurisdictions, have no bearing on related or non-related 
Board decisions.  The facts of the rating action referenced 
and the claim on appeal in this matter were obviously 
different.

The veteran's reference does not raise a claim of service 
connection.  The Board "must review all issues which are 
reasonably raised from a liberal reading of the appellant's 
substantive appeal."  Myers v. Derwinski, 1 Vet. App. 127, 
130 (1991).  The Court has extended this principle "to 
include issues raised in all documents or oral testimony 
submitted prior to the [Board] decision."  EF v. Derwinski, 
1 Vet. App. 324, 326 (1991).  Solomon v. Brown, 6 Vet. App. 
396, 400 (1994).  In this case, the August 2002 rating 
decision which denied benefits under 38 U.S.C.A. § 1151 for 
the splenectomy residuals also found that new and material 
evidence had not been received to reopen a claim for a 
stomach disorder.  The veteran did not submit a notice of 
disagreement with that decision or otherwise perfect an 
appeal.  Thus, the veteran's reference does not reasonably 
raise a claim of service connection for splenectomy residuals 
secondary to his abdominal surgery.  

For claims such as this, filed on or after October 1, 1997, 
compensation under 38 U.S.C.A. § 1151 shall be awarded for a 
qualifying additional disability as caused by improper VA 
treatment.  For purposes of this section, a disability is a 
qualifying additional disability if the disability was not 
the result of the veteran's willful misconduct and the 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility.  Additionally, it must 
be shown that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.  38 U.S.C.A. § (West 2002).  A 
determination of the additional disability includes 
consideration of pathology prior to, during, and after VA 
treatment.  38 C.F.R. § 3.361 (2007).  

In this case, the medical evidence establishes and there is 
no dispute that in January 2000, during VA surgery (a Nissen 
fundoplication) for the veteran's non-service-connected 
gastroesophageal reflux disease, splenic bleeding developed 
and required the removal of his spleen (splenectomy).  That 
alone, is not enough to establish entitlement to Section 1151 
compensation.  Additionally, it must be shown that the 
proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA.  The veteran 
asserts that there was fault on the part of VA, but he does 
not have the requisite medical training, education, 
experience, and expertise to provide competent evidence as to 
the proper standard of care or whether that standard has been 
breached.  38 C.F.R. § 3.159(a) (2007); see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Moreover, despite the VCAA 
compliant notice from the RO, he has not submitted any 
evidence as to the standard of care or VA fault from a 
competent medical source.  The treatise and dictionary copies 
submitted by the veteran are much too general to identify any 
fault in his surgery.  

In compliance with VCAA, the RO obtained a medical opinion.  
In August 2002, a VA physician reviewed the claims folder and 
medical records and discussed the surgery in detail.  He 
concluded that, 

It is further this examiners opinion as 
referred to him that an injury to the 
spleen with resulting bleeding is a well-
known complication of any operative 
procedure in the left upper quadrant of 
the abdomen such as a Nissen 
fundoplication.  It is, therefore, my 
opinion that there was no evidence 
whatsoever of neglect or carelessness on 
the part of the operating team.  

The Board finds this medical opinion to be based on a 
complete review of the claims folder and applicable medical 
records.  It is from a competent medical source and is 
credible.  It is actually supported by the case cited by the 
veteran, indicating that involvement of the spleen is common 
in abdominal surgery.  This medical opinion forms a 
preponderance of evidence in this case, and that 
preponderance is against the claim.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
residuals of a splenectomy is denied.  



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


